IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 

    NOS. AP-75,187 & AP-75,188   



EX PARTE ROBERTO C. SERBIN, Applicant




 

ON APPLICATIONS FOR WRIT OF HABEAS CORPUS 

CAUSE NUMBERS 1990-CR-6557 AND 1990-CR-2440 IN THE

 187TH JUDICIAL DISTRICT COURT FROM BEXAR COUNTY 

 Per curiam.
O P I N I O N

	These are post-conviction applications for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of two counts of theft
over $750.  Punishment, enhanced by a prior conviction in one cause, was assessed at
eleven years imprisonment and a $2500 fine, and ten years imprisonment, respectively. 
No appeal was taken from these convictions.
	Applicant contends that he has not received credit on these sentences for time he
was confined as a parole violator.  The trial court has entered findings that Applicant was
confined on a parole violator warrant from November 2, 2001, to December 10, 2001, and
has not received credit for that period of confinement.  Applicant is entitled to relief.  Ex
parte Price, 922 S.W.2d 957 (Tex.Cr.App. 1996).
	Relief is granted.  The Texas Department of Criminal Justice, correctional
institutions division, shall credit the sentences in cause numbers 1990-CR-6557 and 1990-CR-2440 in the 187th Judicial District Court of Bexar County for the period November 2,
2001, to December 10, 2001.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions and parole divisions.
DELIVERED: June 8, 2005
DO NOT PUBLISH